DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 11/22/2021 claims, is as follows: Claims 1, 8-9, and 11-20 have been amended; Claims 1-20 are pending.
Note: amendment to Specification filed on 11/22/2021 is acknowledged. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-7, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20080142498, previously cited) in view of Tanaka (US 20150068409, newly cited)
Regarding claim 1, He discloses an induction heating cooker (pressure cooker) (it is noted that induction heating cooker is the pre-amble and there is no mention of induction in the body of the claim. Therefore, it’s examiner’s position that it does not have any weight), comprising:
	at least one electronic device (indicator device) (para. 0015; fig. 6); 
a lid (lid 1) comprising a first terminal (magnet) electrically connected to the electronic device (indicator device) (para. 0052, 0015, and 0049; fig. 6) (it is noted once the status of lid e.g. opening or closing, is detected, the control circuit notifies a user through the indicator light); 
a main body (outer body 2) having a upper surface that defines an opening (space that accommodates an inner tank 8) (fig. 1), the main body (outer body 2) comprising a second terminal (reed switch 19) configured to physically and electrically connect to the first terminal (magnet) based on rotation of the lid (lid 1) with respect to the upper surface of the main body (outer body 2) (para. 0052, and para. 0010)1 (as evidenced in attached Wikipedia page, see footnote, the magnet energizes the reed switch 19, therefore it is electrically connected to the reed switch 19. With respect to the limitation “physically … connect to the first terminal”, para. 0052 of He discloses an upper plane of the handle on the body is under one side of the handle of the lid 1, while a magnet is under one side of the lid handle and the Reed Switch is on the upper plane of the body handle. When the lid is completely closed, the reed switch close. It is implicitly clear that the magnet disposed in the lid handle physically connect to the Reed Switch disposed in the body handle. If the Applicant disagrees, Gill in footnote 1 is relied upon that discloses a magnet is physically and electrically connected to Reed switch);  
an internal pot (inner tank 8) configured to be accommodated in the main body (outer body 2) (fig. 1) and heated by pot electric currents (current) induced by a magnetic field (it is noted the inner tank 8 is heated by a heating plate 3 that is heated by electrical current that induces magnetic field); 
one or more coils (heating plate 3) arranged around the internal pot (inner tank 8) and configured to generate the magnetic field based on carrying external electric currents of external power (electrical source) (para. 0052) (“around” is interpreted to mean “in or near one’s present place”. Therefore, the heating plate 3 is disposed near the inner tank8. It is noted that current passing through the heating plate 3 induces magnetic field); and 
a power supplying circuit (control circuit 27) configured to supply power to the electronic device (indicator device) through the first and second terminals (magnet and reed switch 19) (para. 0049 and 0052; fig. 6) (it is noted upon detection of status of lid opening/closing, the control circuit notifies the user via an indicator light).  

    PNG
    media_image1.png
    282
    352
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
He (US 20080142498))]
    PNG
    media_image2.png
    372
    411
    media_image2.png
    Greyscale



He does not disclose the at least one electronic device disposed in the lid. 
However, Tanaka discloses a heating cooker, wherein at least one electronic device (display operation part 5) disposed in a lid (lid 2) (para. 0061; fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one electronic device of He to be disposed in the lid as taught by Tanaka, in order to conveniently alert or interact with the user via the display. 

Regarding claim 2, He discloses an induction heating cooker (pressure cooker), wherein the lid (lid 1) comprises a first coupling ring (ring shaped slider’s edge) disposed at a lower surface of the lid (lid 1), and wherein the main body (outer body 2) comprises a second coupling ring (middle ring or inner pot) disposed at the upper surface of the main body (outer body 2) and configured to couple to the first coupling ring based on rotation of the lid with respect to the upper surface of the main body (para. 0010) (“ring shaped slider to circumgyrate and swing, so the lid can be locked.”).  

Regarding claim 3, He discloses an induction heating cooker (pressure cooker), wherein the second coupling ring (middle ring of body) defines a coupling groove (space under the middle ring 9, shown annotated fig. 11) that is depressed from the upper surface of the main body (outer body 2), 37Attorney Docket No.: 44118-0102001Client Ref.: LEP180157US; 18LSL198USO2 and wherein the first coupling ring (ring shaped slider’s edge of the lid 1) is configured to be inserted into the coupling groove  and then rotated relative to the second coupling ring (middle ring of body) to thereby couple to the second coupling ring (para. 0056, lines 1-5, and para. 0010; figs. 11-12) (it is noted the ring shaped slider’s edge of the lid 1 first inserted in the groove that is defined the middle ring of the body, then rotation of lid causes the lid to be locked).     
[AltContent: textbox (Prior Art
He (US 20080142498))]
    PNG
    media_image3.png
    271
    510
    media_image3.png
    Greyscale



Regarding claim 4, He discloses an induction heating cooker (pressure cooker), wherein the first coupling ring (ring shaped slider’s edge of the lid 1) comprises a stopping jaw (lid buckle 13), and the second coupling ring (middle ring of body) comprises a guide jaw (annotated fig. 11), and wherein the stopping jaw (lid buckle 13) and the guide jaw (annotated fig. 11) are configured to engage with each other based on the first coupling ring (ring shaped slider’s edge of the lid 1) being inserted into the coupling groove (space shown in fig. 11 of claim 3) and then rotated relative to the second coupling ring (middle ring of body) (para. 0056 ).

[AltContent: textbox (Prior Art
He (US 20080142498))]
    PNG
    media_image3.png
    271
    510
    media_image3.png
    Greyscale



Regarding claim 5, He discloses an induction heating cooker (pressure cooker), wherein the first terminal (magnet) is disposed at a lower surface of the stopping jaw (lid buckle 13), and wherein the second terminal (reed switch 19) is disposed at an upper surface of the guide jaw (annotated fig. 11) configured to face the lower surface of the stopping jaw based on the guide jaw engaging with the stopping jaw (para. 0056 and 0052; figs. 11-12).  

[AltContent: textbox (Prior Art
He (US 20080142498))]
    PNG
    media_image3.png
    271
    510
    media_image3.png
    Greyscale


Regarding claim 6, He discloses an induction heating cooker (pressure cooker), wherein the main body (outer body 2) comprises a main body handle (handle on the body) disposed at both lateral ends of an upper portion of the main body (annotated fig. 4), wherein the lid (lid 1) comprises a lid handle (lid handle) disposed at both lateral ends of a lower portion of the lid, and wherein the first terminal (magnet) is disposed at a lower surface of the lid handle (lid handle), and the second terminal (reed switch 19) is disposed at an upper surface of the main body handle (handle on the body) (para. 0052) (figs. 4-5).
 
[AltContent: textbox (Prior Art
He (US 20080142498))]
    PNG
    media_image4.png
    356
    395
    media_image4.png
    Greyscale



Regarding claim 7, He discloses an induction heating cooker (pressure cooker), wherein the upper surface of the main body handle (handle on the body) defines a slide groove (groove) in which the second terminal (reed switch 19) is disposed, and wherein the first terminal (magnet) protrudes from the lower surface of the lid handle (lid handle) and is configured to be inserted into and slide along the slide groove to thereby connect to the second terminal (reed switch 19) (para. 0052) (it is noted when the lid is closed, the magnet is disposed in vicinity of the reed switch 19 to cause the reed switch 19 to be closed, thereby completing electrical circuit. Therefore, the magnet and the reed switch 19 is electrically connected).

Regarding claim 12, He discloses an induction heating cooker (pressure cooker), wherein the power supplying circuit (control circuit 27) is configured to supply the external heating plate 3) based on the external power (220V; fig. 10).  

Regarding claim 13, He discloses an induction heating cooker (pressure cooker), wherein the at least one electronic device (indicator device) comprises a display module (LCD) (para. 0015).  

Regarding claim 14, He discloses an induction heating cooker (pressure cooker), wherein the power supplying circuit (control circuit 27) is configured to convert the coil electric currents (220V) induced to the one or more coils (heating plate 3) into direct currents and to supply the direct currents to the electronic device (indicator device) (para. 0015) (it is noted that the control circuit 27 sends control signal in the form of DC signal to the indicator light upon detection of lid opening/closing status). 

Regarding claim 15, He discloses an induction heating cooker (pressure cooker), further comprising: 
a controller (controller) configured to determine a coupling state of the lid (lid 1) based on an amount of electric currents supplied to the electronic device (indicator device) (fig. 6). 

Regarding claim 16, He discloses an induction heating cooker (pressure cooker), wherein the controller (controller) is configured to:  40Attorney Docket No.: 44118-0102001 Client Ref.: LEP180157US; 18LSL198USO2 
(zero current), determine that the coupling state is a normal state; and based on the amount of electric currents supplied to the electronic device (indicator device) being less than the reference amount of electric currents (zero current), determine that the coupling state is an abnormal state (para. 0008 and 0052) 2 (it is that the controller detects whether lid is locked using reed switch. As evidenced in Bixler, reed switch is used as proximity sensor for detecting the presence of magnetic field caused by current flowing through the reed switch, see footnote 2).

Regarding claim 17, He discloses an induction heating cooker (pressure cooker), wherein the controller (controller) is further configured to, based on a determination that the coupling state is the abnormal state (lid is opened), display information (warning signal) indicating the abnormal state (lid is opened) (para. 0052).
  
Regarding claim 18, He discloses an induction heating cooker (pressure cooker), further comprising: 
a controller (controller) configured to determine a coupling state of the lid (lid is opened or closed) based on a magnitude of a voltage detected in the first terminal (magnet) (para. 0052) (it is noted that controller detects the magnetic field generated by the presence of magnet and reed switch).  

Regarding claim 19, He discloses an induction heating cooker (pressure cooker), wherein the controller (controller) is configured to: 
based on the magnitude of the voltage (magnetic field) detected in the first terminal (magnet) being greater than a reference voltage (zero magnetic field), determine that the coupling state is a normal state (lid is closed); and 
based on the magnitude of the voltage (magnetic field) detected in the first terminal (magnet) being less than the reference voltage (zero magnetic field), determine that the coupling state is an abnormal state (lid is opened) 3 (see footnote for evidence that reed switch generates magnetic field detected by controller and is used as proximity sensor).  

Regarding claim 20, He discloses an induction heating cooker (pressure cooker), wherein the controller (controller) is41Attorney Docket No.: 44118-0102001 Client Ref.: LEP180157US; 18LSL198USO2 further configured to, based on a determination that the coupling state is the abnormal state (lid is opened), display information (warning signal) indicating the abnormal state (lid is opened) (para. 0052).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over He and Tanaka, in view of Hazir (US 20150312969, previously cited)
Regarding Claim 8, the modification of He and Tanaka discloses substantially all the features as set forth above, except the one or more coils (heating plate 3) comprises: 

However, Hazir discloses a power receiving coil (receiver coil 3) disposed at a bottom surface of a main body (cooking pot 4) and configured to induce the coil electric currents by a working magnetic field (magnetic energy) generated by a working coil (induction coil 17) of an induction heating apparatus (food preparation appliance 1) (abstract; fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the one or more coils of He as the power receiving coil configured to receive magnetic energy generated by the working coil of the induction heating apparatus as taught by Hazir, in order to allow the induction heating cooker to receive energy wirelessly from the stove top. 

Regarding claim 9, He discloses an induction heating cooker (pressure cooker), wherein the power supplying circuit (control circuit 27) is configured to supply the electric currents from the power receiving coil (heating plate 3) to the electronic device in the lid (indicator device) through the first and second terminals (magnet and reed switch 19 respectively) (para. 0052) (it is noted that when reed switch 19 is closed, electrical circuit is complete. The controller starts activating the heating plate 3. Therefore, the indicator device, the heating plate, magnet, and reed switch 19 are electrically connected).  

Regarding claim 10, Hazir discloses the power receiving coil (receiver coil 3) is arranged at an edge area of a lower portion of the internal pot (cooking pot 4) and extends in parallel to the working coil (induction coil 17) of the induction heating apparatus (food preparation appliance 1) (abstract; fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the one or more coils of He as the power receiving coil configured to receive magnetic energy generated by the working coil of the induction heating apparatus as taught by Hazir, in order to allow the induction heating cooker to receive energy wirelessly from the stove top. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He and Tanaka, in view of Sugimoto (US 20110003048, previously cited)
Regarding Claim 11, the modification of He and Tanaka discloses substantially all the features as set forth above, wherein the one or more coils comprising a power receiving coil (heating plate 3) that is horizontally arranged at an edge area of a lower portion of the internal pot (fig. 1) and that is configured to heat a bottom surface of the internal 39Attorney Docket No.: 44118-0102001 Client Ref.: LEP180157US; 18LSL198USO2 pot (para. 0022). 
The modification of He and Tanaka does not disclose a heating coil that is connected to a power receiving coil and that is arranged on an outer circumferential surface of an internal pot extending vertically with respect to the bottom surface of the internal pot, the heating coil being configured to heat the outer circumferential surface of the internal pot.  
Sugimoto discloses a heating coil (side-face heater 6) that is connected to a power receiving coil (bottom heater 5) and that is arranged on an outer circumferential surface of an internal pot (pot 10) extending vertically with respect to the bottom surface of the internal pot (pot 10), the heating coil (side-face heater 6) being configured to heat the outer circumferential surface of the internal pot (para. 0099; fig. 2).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more coil of He to include the heating coil to heat the outer circumferential surface of the internal pot as taught by Sugimoto, in order to utilize the induction heating cooker as the electric rice cooker that yield high quality rice. 

Response to Amendment
With respect to Notification of 112f: since amendments made to the claims, therefore the previous interpretation under 112f are withdrawn. 

Response to Argument
Applicant's arguments filed on 11/22/2021, have been considered but they are respectfully not found persuasive because: 
Applicant’s Argument:  with respect to claim 1, on. pg. 10-11 of the Remarks “Specifically, the Office Action equates He's magnet and reed switch 19 to the claimed
first and second terminals, respectively. See Office Action at p. 9. He, however, fails to describe
or suggest the above-noted features added as a consequence of the amendments set forth above.
In particular, He's reed switch 19 is not configured to physically and electrically connect to He's
magnet. Rather, He merely describes that "a magnet is under one side of the lid handle and the
Reed Switch is on the upper plane of the handle on the body .... When the lid completes closed,
the reed switch close, and the controller can start heating." He at [0052] (emphasis added). He
is completely silent about physical and electrical connection between its magnet and reed switch.
Moreover, He's magnet and reed switch 19 do not appear to be configured to supply power to an
electronic device therethrough. Rather, He merely describes "open & close lid safety control
switch 19," i.e., the reed switch 19. He at [0049] (emphasis added). Thus, He fails to describe or
suggest "a power supplying circuit electrically connected to the second terminal and configured
to supply power to the electronic device in the lid through the first and second terminals," as
claimed.”
Examiner’s Response:
The applicant’s arguments are respectfully not found persuasive. He discloses a second terminal (reed switch 19) configured to physically and electrically connect to a first terminal (magnet) (para. 0052). According attached Wikipedia page, the magnet causes the Reed switch to be energized, therefore the magnet is electrically connected to the Reed switch. With respect to “physically…connect to the first terminal”, it is implicit from para. 0052 that the first terminal (magnet) is physically connected to the second terminal (reed switch 19). The Reed switch 19 disposed in the body’s handle is under the magnet disposed in the lid handle. When the lid is completely closed, the magnet disposed in the lid handle is physically supported or connected to the Reed switch 19 disposed in the body’s handle, and the Reed switch 19 is energized. Therefore, the second terminal (Reed switch 19) configured to physically and electrically connect to the first terminal (magnet). If Applicant disagrees, Gill (US 20190045973) is provided in the footnote 1 as an evidence that “a second terminal configured to physically and electrically connect to the first terminal” is known, see para. 0094; figs. 22A-22D of Gill. 
a power supplying circuit electrically connected to the second terminal and configured to supply power to the electronic device in the lid through the first and second terminals”, He discloses a power supplying circuit (control circuit 27) supplies power to the electronic device (indicator device) through the first and second terminals (magnet and reed switch 19) (para. 0049; fig. 6). In other words, through the detection of lid opening/closing status using the magnet and Reed switch 19, the control circuit 27 sends control signal to the indicator device i.e. display regarding the opening/closing status of the lid (fig. 6).   
Applicant’s Argument:  with respect to claim 1, on. pg. 10-11 of the Remarks “The Office Action further equates Sugimoto' s locking mechanism 21 to the claimed first
and second terminals. See Office Action at p. 19. Sugimoto, however, fails to describe or
suggest the above-noted features. In particular, Sugimoto merely describes that "a lid body 11 ..
includes a locking mechanism 21 for locking into a hermetically sealed condition" and that
"[a]nother end of the lid body 11 is formed so as to be locked at another end of the main body 2
by the locking mechanism 21 [of the lid body 11]." Sugimoto at [0097], [0102] (emphasis
added). That is, Sugimoto' s locking mechanism 21 appears to be, at best, a part of Sugimoto' s
lid body 11, and Sugimoto's main body 2 does not appear to include "a second terminal
configured to physically and electrically connect to the first terminal based on rotation of the lid
with respect to the upper surface of the main body," as claimed. Thus, Sugimoto fails to describe
or suggest "a main body ... comprising a second terminal configured to physically and
electrically connect to the first terminal based on rotation of the lid with respect to the upper
surface of the main body," as claimed. Moreover, Sugimoto's locking mechanism 21 does not appear to be configured to "physically and electrically connect to the first terminal," as claimed.
Therefore, Sugimoto fails to describe or suggest "a power supplying circuit electrically
connected to the second terminal and configured to supply power to the electronic device in the
lid through the first and second terminals," as claimed. The other cited references fail to remedy the deficiencies of He and Sugimoto discussed above.”
Examiner’s Response:
Applicant’s arguments on p. 10 of the Remarks pertaining to Sugimoto are considered moot as Sugimoto is not relied upon in the present Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
   /TU B HOANG/   Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                      




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence, Wikipedia Page (attached) discloses a magnet causes reeds to energize thereby completing an electrical circuit. Gill (US 20190045973) discloses a magnet (magnet 146) is physically and electrically connected to Reed switch (Reed switch 144) (para. 0094; figs. 22A-22D). 
        2 As evidence, Bixler (US 20040008517) discloses reed switch is used as a proximity sensor for detecting the presence of magnetic field caused by current flowing through reed switch (para. 0005-0006, and 0029). 
        3 As evidence, Bixler (US 20040008517) discloses reed switch is used as a proximity sensor for detecting the presence of magnetic field caused by current flowing through reed switch (para. 0005-0006, and 0029).